Order unanimously reversed, with twenty doEars costs and disbursements, and motion granted: No opinion. Present — Martin, P. J., O’MaEey, Townley, Cohn and CaEahan, JJ. 11 West 42nd Street, Inc., AppeEant, v. Albbecht’s Retail Stobbs, Inc., and Others, Respondents, Impleaded with Another, Defendant.— Order, so far as appealed from, unanimously modified by granting in addition to the items allowed, *998items 1 to 4, and discovery and inspection accordingly, and as so modified affirmed, with, twenty dollars costs and disbursements to the appellant. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.